MOORE, Judge,
concurring specially.
With regard to that part of the main opinion addressing the trial court’s failure to include the health-insurance premiums in the calculation of the father’s child-support obligation, I concur only because the father did not ask this court to overrule past decisions on that issue such as Brown v. Brown, 719 So.2d 228 (Ala.Civ. *974App.1998) (holding that the trial court had not erred in including the cost of health insurance covering both the custodial parent and the parties’ child in determining the noncustodial parent’s child-support obligation), and Bertram v. Doss, 709 So.2d 1274, 1276-77 (Ala.Civ.App.1998) (holding that the trial court had erred in including only the difference between the cost of single health-insurance coverage and family health-insurance coverage in determining the noncustodial parent’s child-support obligation). I believe the decisions in those cases have misconstrued Rule 32, Ala. R. Jud. Admin., and that it is absurd to include premiums for health insurance that covers a custodial parent in calculating the noncustodial parent’s “child-support obligation.”